Bridgewater, J.
¶54  (concurring in part, dissenting in
part) — I concur in Judge Penoyar’s SSOSA (special sex offender sentencing alternative) evaluation analysis. It is an investigative record, its nondisclosure is not essential to effective law enforcement, and the law enforcement exception should not have prevented disclosure of the SSOSA evaluation. But, I respectfully disagree with Judge Penoyar’s conclusion that the victim impact statement held in the prosecuting attorney’s office records should not be disclosed as a public record.
¶55 I begin with the basis and purpose of the “Victim Impact Statement.” The constitutional provision states:
Effective law enforcement depends on cooperation from victims of crime. To ensure victims a meaningful role in the criminal justice system and to accord them due dignity and respect, victims of crime are hereby granted the following basic and fundamental rights.
Upon notifying the prosecuting attorney, a victim of a crime charged as a felony shall have the right to be informed of and, subject to the discretion of the individual presiding over the trial or court proceedings, attend trial and all other court proceedings the defendant has the right to attend, and to make *421a statement at sentencing and at any proceeding where the defendant’s release is considered, subject to the same rules of procedure which govern the defendant’s rights. In the event the victim is deceased, incompetent, a minor, or otherwise unavailable, the prosecuting attorney may identify a representative to appear to exercise the victim’s rights. This provision shall not constitute a basis for error in favor of a defendant in a criminal proceeding nor a basis for providing a victim or the victim’s representative with court appointed counsel.
Wash. Const, art. I, § 35.
¶56 Our Supreme Court fully explored the significance of the impact statements and their history. The context of its decision was in a capital punishment case in State v. Gentry, 125 Wn.2d 570, 888 P.2d 1105, cert. denied, 516 U.S. 843 (1995). It noted the following history:
[T]he Legislature, in an effort to give certain rights to crime victims and to encourage victims to cooperate in the prosecution of crimes, unanimously passed Senate Joint Resolution 8200, offering Washington’s electorate the opportunity to add a victims’ rights provision to the state constitution. The voters of the State of Washington overwhelmingly accepted the amendment; 78 percent of those voting east ballots in favor of the amendment.
Gentry, 125 Wn.2d at 624 (footnote omitted). Specifically, the Supreme Court noted the right of the victims to make a statement at the defendant’s sentencing. Gentry, 125 Wn.2d at 624. And although the specific decision in Gentry was whether to allow a victim impact statement in a capital case where a jury was going to consider it, it speaks volumes to us in this case. Gentry, 125 Wn.2d at 583, 628-29.
¶57 Thus, the Supreme Court made clear the intention of the people and the legislature with regard to the constitutional amendment — to give rights to the victims and encourage their cooperation at sentencing. The amendment references law enforcement only to indicate that it is important to have the victim’s cooperation. The import of *422this amendment is a set of rights that flows to the victim, not law enforcement.
¶58 The impact statement is simply not an investigative record; it is a document or a presentation made to inform the fact finder or the court for the purposes of sentencing. Only in the broadest sense does it have any usefulness to law enforcement — enabling the victims to have participation in this manner of attendance and speaking of the crime’s impact. Koenig is correct that its purpose is to assist the court, not the prosecutor’s office, and it in no way assists the investigative arm of the police. Thus, I disagree that it is an investigative record. In this particular case the prosecutor’s office assisted the victim in preparing the statement, but the statement was not for an investigative purpose.
¶59 Even if this court considered a victim’s impact statement “investigative” to some general degree, its nondisclosure is not essential to law enforcement. For decades courts sentenced defendants without a victim impact statement. The stance taken by the prosecutor’s office that there would be less participation if the statement were dis-closeable is without merit. Many victims give an impact statement in open court facing the perpetrator — these oral statements are not considered “essential to effective law enforcement,” but Judge Penoyar’s approach suggests that if these same statements were in writing and retained by the prosecutor’s office, they would be “essential.” Lead op. at 410. This defies logic.
¶60 The main opposition to releasing victim impact statements comes from persons and organizations that fear that victims will not participate if their statements are released. The prosecutor’s office has a legitimate concern over privacy, which we do not address. But, we must remember that in this case the sentencing court sealed the record concerning the victim impact statement. This apparently is not unusual and allows the judiciary to make decisions concerning the release — and we must also be aware that the defendant has access to this information.
*423¶61 As a solution, I suggest that the prosecutor’s office not keep a copy of the impact statement after sentencing. It serves no purpose after the sentencing and potentially places discretion in the prosecutor’s hands the decision to disclose or not, independent of the court. I have no objection to the prosecutor’s assisting the victim in preparing the statement or in the decision to make it in writing or orally. But, there is no purpose served by the prosecutor’s office retaining a copy in its file. By retaining a copy, the victim’s impact statement became discloseable. If the prosecutor’s office had not kept the statement, Koenig would have had to go to the court and petition for release of a sealed document. He would have to provide a sufficient reason for disclosure; idle curiosity would not suffice. And, if the prosecutor needed to review the statement, he or she, as a party, could do so with the proper rationale.
¶62 If the prosecution disclosed the victim impact statement, I would not require redaction of the victim’s identity in this document, as opposed to the SSOSA evaluation. The identity of the victim and the facts underlying the crime can easily be ascertained from the information, bill of particulars, and hearings. If the victim impact statement contains victim medical information apart from the crime or other instances of other crimes (e.g., assaults by other individuals), results of psychological testing (e.g., I.Q. (intelligence quotient), special vulnerability, or otherwise), or other sensitive data, these could easily be redacted.
¶63 In conclusion, I would hold that the victim impact statement, when in the prosecutor’s possession, was not an investigative record, was not “essential to effective law enforcement,” lead opinion at 410, and privacy could be protected by sealing the victim impact statement which would allow the trial court to decide what and when data should be released. I would also hold that the prosecutor has no duty to preserve or retain a copy of the victim impact statement after sentencing.
*424¶64 Armstrong, J. (dissenting in part) — I agree with the lead opinion that the victim impact statement in this case is an investigative record and that its nondisclosure is essential to effective law enforcement. I disagree with the lead opinion’s conclusion, however, that nondisclosure of the SSOSA (special sex offender sentencing alternative) evaluation is neither essential to effective law enforcement nor for the protection of any person’s right to privacy. Accordingly, I respectfully dissent.
¶65 In considering whether nondisclosure of victim impact statements is essential to effective law enforcement, the lead opinion notes that courts are guided in such determinations by “affidavits from those with direct knowledge of and responsibility for the investigation.” Lead opinion at 407 (citing Newman v. King County, 133 Wn.2d 565, 573, 947 P.2d 712 (1997)). But the lead opinion summarily dismisses the affidavits filed in this case and instead relies on its own theory to support disclosure, namely, that disclosure of SSOSA evaluations is essential so that parents can better protect their children upon an offender’s release into the community.
¶66 The lead opinion supports this theory with the legislative finding behind the 1994 amendment to RCW 4.24.550, which authorizes public agencies to release information regarding sex offenders “when the agency determines that disclosure of the information is relevant and necessary to protect the public and counteract the danger created by the particular offender.” RCW 4.24.550(1). The lead opinion reasons that this statute, which allows for limited disclosure of certain information regarding sex offenders, authorizes complete disclosure of SSOSA evaluations.
¶67 I think that this conclusion follows neither the letter nor the intent of RCW 4.24.550, as its initial legislative finding illustrates.
Persons found to have committed a sex offense have a reduced expectation of privacy because of the public’s interest in public safety and in the effective operation of government. Release of information about sexual predators to public agencies and *425under limited circumstances, the general public, will further the governmental interests of public safety and public scrutiny of the criminal and mental health systems so long as the information released is rationally related to the furtherance of those goals.
Therefore, this state’s policy as expressed in [RCW 4.24.550] is to require the exchange of relevant information about sexual predators among public agencies and officials and to authorize the release of necessary and relevant information about sexual predators to members of the general public.
Laws of 1990, ch. 3, § 116, at 25.
¶68 This finding shows that, contrary to the lead opinion’s conclusion, convicted sex offenders do not completely surrender their right to privacy. RCW 4.24.550 does not authorize a broad disclosure of information about a sex offender to the public. Rather, the legislature’s pronouncement “evidences a clear regulatory intent to limit the exchange of relevant information to the general public to those circumstances which present a threat to public safety.” State v. Ward, 123 Wn.2d 488, 502, 869 P.2d 1062 (1994). Notification under the statute provides the public with the offender’s name, picture, age, date of birth, facts regarding the offender’s convictions, and the general vicinity of the offender’s domicile. Russell v. Gregoire, 124 F.3d 1079, 1089 (9th Cir. 1997). “The law contains careful safeguards to prevent notification in cases where it is not warranted and to avoid dissemination of the information beyond the area where it is likely to have the intended remedial effect.” Russell, 124 F.3d at 1090. Only information “ ‘relevant to and necessary for counteracting the offender’s dangerousness’ ” is disclosed, and always accompanied by a warning against violence toward the offender. Russell, 124 F.3d at 1091 (quoting Ward, 123 Wn.2d at 503).
¶69 Aside from the fact that disclosure of a SSOSA evaluation would considerably expand the scope of disclosure contemplated under RCW 4.24.550,1 question whether such disclosure is necessary to either protect the community or educate our children. The lead opinion’s description of a *426SSOSA evaluation does not illustrate the highly personal and potentially offensive details such evaluations contain. In an affidavit filed with the trial court, a member of the Washington Association of Criminal Defense Lawyers provided a more comprehensive description:
While the format varies from evaluator to evaluator, typically[,] the evaluation will cover the following topics: Client’s Version of the Incident; Victim’s Version of the Incident; and Client’s Medical, Mental Health, Employment, Educational, Developmental, Relationship/Marital, Substance Abuse, and Sexual Histories;
The information elicited from the individual to construct these sections of the evaluation is extremely personal and sensitive;
For example, to prepare the Sexual History section, the individual must relay information about initial sexual experiences, past sexual partners, sexual practices, and experiences with deviant arousal;
The information regarding deviant arousal is particularly sensitive, as the individual will be asked questions which include, but are not limited to, about whether he or she has engaged in exhibitionist, predatory, forceful or coercive sexual behaviors, or sexual practices that involve the humiliation of one’s partner; and whether any of those practices involve children;
The psychosexual evaluator will also ask detailed questions about the instant offense, including information about the victim involved;
The information contained in the social and sexual history thus includes information about sexual activity involving persons other than the client seeking the evaluation;
In addition, the individual is asked questions about past and current mental health diagnoses and medication and treatment regimens for those diagnoses, as well as experience with and treatment for substance abuse problems;
Finally, in completing the social history section, the evaluator will ask a series of questions to determine the individual’s past and current living environment, which often contains recitations of abuse the individual may have suffered in the *427past, including physical, sexual, and emotional abuse, and can be quite graphic in nature;
Often, a psychosexual evaluator will also ask that a client submit to either a sexual history polygraph, a plethysmograph, or both, the results of which will also be contained in the SSOSA evaluation;
The questions asked during the sexual history polygraph center on past and current sexual practices and experiences with deviant arousal;
The polygraph questions are extremely detailed and specific regarding those practices, and the report often contains far more detailed information than is contained in the Sexual History section of the psychosexual evaluation;
If a male individual is asked to submit to a plethysmograph, the individual will be hooked up to a device that measures penile arousal to a series of video and audio recordings depicting a wide range of sexual activity.
Clerk’s Papers (CP) at 111-12.
¶70 I do not see that preparing children for the release of a sex offender into the community requires disseminating such information. Furthermore, I find this rationale for disclosure to be curious given the facts and arguments before us. Koenig sought the SSOSA evaluation soon after Lerud pleaded guilty and long before his release from confinement was contemplated. At no time has Koenig referred to protecting children in arguing for disclosure.
¶71 Rather, the question here is whether the nondisclosure of SSOSA evaluations is essential to effective law enforcement. The lead opinion dismisses the affidavits and declarations from the experts who addressed this question. Believing that this information should shape our analysis, I provide some excerpts below.
¶72 The sex offender treatment therapist who conducted the evaluation in the Lerud case13 warned of the detrimental effect that disclosure would have on the SSOSA program:
*428It would be counterproductive to community safety for the SSOSA evaluations to become open to the public. It would make my job extremely difficult if not impossible to do. It is difficult to elicit and encourage the disclosure of sensitive information. It is essential the client undergoing a SSOSA evaluation be encouraged to be fully disclosing of vital sensitive information. Public disclosure would enable withholding and reduces the likelihood of discovery of additional victims and cause the victimization of innocent persons noted in the evaluation as well as the client.
CP at 103.
¶73 The deputy prosecutor in the Lerud case also wrote about the detrimental effect of public disclosure on law enforcement:
These reports are generally provided to me in an effort to reach a settlement in the case. Requiring disclosure of these reports, in my view, would substantially hinder the plea negotiation process. In fact, one would question if it would be malpractice for a defense attorney to provide a copy of the report to the state knowing that it is subject to public disclosure. Yet providing a copy of the report to the state is the only way for the defendant to request a recommendation from the state for the SSOSA option. At the time, I considered the report to be very private and work product. Upon further review of the public disclosure law, it is obvious that such a report must remain confidential for the additional reason of effective law enforcement. If a defendant understands that such a report could be handed over to anyone, there is a good chance the Prosecuting Attorney’s Office would never be able to obtain the necessary SSOSA material. SSOSA provides a means to rehabilitate sex offenders. Losing this tool has a negative impact on effective law enforcement.
CP at 106-07.
¶74 The defense attorney who described the contents of a SSOSA evaluation stated that research findings solidly support the continued use of SSOSA, which has a “remarkably high success rate” and results in lower recidivism *429rates. CP at 114. She added that disclosing SSOSA psycho-sexual evaluations to the public would have a chilling effect on a sentencing program that has proven benefits for the individual pursuing the sentence and for the community.
From my experience, my clients who have obtained these evaluations are extremely fearful that the evaluations could be made available to anyone who seeks them.... They are worried that employers, ex-family members, or the public could obtain this information and use it as a basis to terminate employment, improperly use it in civil litigation, or simply for harassment purposes. . . . Should this information be made public, I am concerned that many of my clients will refuse to seek SSOSA out of fear that this highly sensitive information could be made available to family members, employers, and local community members, who will use it to retaliate or harass my clients. . . . It will also inhibit the candor necessary for the evaluator to accurately assess the diagnosis of the individual seeking the evaluation and fashion an appropriate treatment plan.
CP at 113.
¶75 The director of the Washington Coalition of Sexual Assault Programs believed that if sexual deviancy reports were subject to public disclosure, the plea negotiation process would be impeded, “in turn causing sex offenders to hold out for trial and take their chances with ‘reasonable doubt,’ which many first time offenders are likely to instill in a jury.” CP at 117. She added that “the more we increase penalties for sex offenders, the more difficult it is for prosecutors to obtain convictions because jurors are reluctant to hand out stiff penalties to offenders who do not appear ‘culpable enough’ to warrant such severity.” CP at 117. Finally, the trial court observed that the SSOSA evaluation “relates directly to both the prosecutor[’]s recommendations to the court, to the court [’s] own determination on sentencing, and to the defendant’s ability to bargain for a plea agreement in the alternative to trial.” CP at 258. The court concluded that release of this document would hinder the effectiveness of law enforcement.
¶76 I acknowledge that a sex offense conviction is a matter of public record and that sex offender registration is *430required. RCW 10.97.050; RCW 9A.44.130. The information revealed as a consequence does not compare, however, to the information contained in a SSOSA evaluation. The SSOSA alternative is in place because of the belief that treatment rather than incarceration is more beneficial for some sex offenders in reducing recidivism and therefore is of benefit to society. Even if there is debate about the efficacy of the SSOSA program in reducing recidivism, SSOSA evaluations may help uncover uncharged crimes. See 13B Seth A. Fine & Douglas J. Ende, Washington Practice: Criminal Law § 3708, at 187 (2d ed. Supp. 2009-10) (terming SSOSA “the sharpest double-edged sword in the sentencing arsenal” because it can provide the only way for a sex offender to escape a lengthy prison term but can also expose him to prosecution on additional charges). Providing alternatives to confinement also leads to increased reporting of sex crimes, particularly in cases of intrafamily abuse. 13B Seth A. Fine & Douglas J. Ende, Washington Practice: Criminal Law § 3707, at 356 (2d ed. 1998). Finally, the SSOSA evaluation is an important tool in plea negotiations. If families know that evaluations will be made public, or if an eligible offender chooses not to pursue SSOSA because of the risk that his evaluation will be available to the public, disclosure may in fact be detrimental to effective law enforcement.
¶77 Thurston County’s (County) position that public disclosure of such evaluations would render defendants unwilling to engage in such evaluations at all or to engage in them fully supports the conclusion that public disclosure would be harmful to effective law enforcement. Such a consequence could be of greater potential harm to public safety than the nondisclosure of the details in a SSOSA evaluation.
¶78 Accordingly, I would not address whether nondisclosure of the SSOSA evaluation is essential for the protection of any person’s right to privacy. Because the lead opinion reaches this issue, however, I will explain where I disagree with its analysis and why I believe that nondisclo*431sure is appropriate under this second condition in RCW 42.56.240(1).
¶79 Under the Public Records Act, disclosing information invades a person’s right to privacy only if the disclosure (1) would be highly offensive to a reasonable person and (2) is not of legitimate concern to the public. RCW 42.56.050. Both conditions must be satisfied for disclosure to violate a right of privacy.
¶80 An individual has a privacy interest whenever information that reveals unique facts about those named is linked to an identifiable individual. Tacoma Pub. Library v. Woessner, 90 Wn. App. 205, 218, 951 P.2d 357 (1998). The right of privacy applies to the intimate details of one’s personal and private life, in contrast to actions taking place in public. Dawson v. Daly, 120 Wn.2d 782, 796, 845 P.2d 995 (1993). There is no dispute that disclosure of the information in a SSOSA evaluation would be highly offensive to a reasonable person. See Cowles Publ’g Co. v. State Patrol, 109 Wn.2d 712, 721, 748 P.2d 597 (1988) (sexual relations are normally entirely private matters). Even if the victim’s name is redacted, as the lead opinion recommends, the information in the SSOSA evaluation can be easily linked to him or her by referring to other court documents.
¶81 But a document can remain private only if, in addition to containing private information, its disclosure is not of legitimate concern to the public. RCW 42.56.050. Here, the term “legitimate” is defined as “ ‘reasonable.’ ” Dawson, 120 Wn.2d at 798 (quoting Webster’s Third New International Dictionary 1291 (1981)). In assessing this factor, the public interest in disclosure must be balanced against the public interest in the efficient administration of government. Dawson, 120 Wn.2d at 798. “Requiring disclosure where the public interest in efficient government could be harmed significantly more than the public would be served by disclosure is not reasonable.” Dawson, 120 Wn.2d at 798. The lead opinion ignores the need to balance the public interests in disclosure and in efficient government, concluding simply that disclosure is warranted because *432“[t]he public has a legitimate interest in understanding and addressing the threat of sexual abuse.” Lead opinion at 417.
¶82 In my opinion, disclosure of the details in a SSOSA evaluation is not of legitimate public interest. It is the final SSOSA recommendation, and what the State and the trial court do with that recommendation, that is of public interest, not the underlying details of the evaluations.14 See Tiberino v. Spokane County, 103 Wn. App. 680, 691, 13 P.3d 1104 (2000) (amount of time public employee spent on personal matters, not the content of those matters, was of public interest). Koenig argues that because the SSOSA evaluation largely determines whether a sex offender receives treatment or goes to jail, the public has a legitimate interest in those decisions. That interest can be satisfied, however, without a blanket disclosure of the evaluation. If defendants will not participate in an evaluation if the report is made public, disclosure will harm the public interest in efficient government far more than it will serve the interest in disclosure.
¶83 Koenig points out that several appellate opinions have discussed details contained in SSOSA evaluations. Each of the unpublished opinions cited concerns an appeal of a trial court’s decision not to impose a SSOSA disposition. While these opinions include personal details, they do not divulge the entire contents of the evaluations at issue. And, where a defendant chooses to challenge a refusal to impose SSOSA, he must anticipate the disclosure of some personal information as the appellate court examines the justification for that refusal.
¶84 Koenig argues further that because the details of a crime are of legitimate public interest, the details of a SSOSA evaluation are of public interest, but the two sets of information are not comparable. Here, the trial court found sufficient grounds to seal the evaluation to protect it from *433public scrutiny. I conclude that the public interest in efficient government would be harmed significantly more than the public would be served by disclosure, and that the SSOSA evaluation at issue is exempt from public disclosure under ROW 42.56.240(1).
¶85 Furthermore, I would decline to provide Koenig with a redacted copy of either the victim impact statement or the SSOSA evaluation in this case. As Thurston County explains, redacting SSOSA evaluations will not cure the privacy and law enforcement issues because offenders will be reluctant to authorize the evaluations if they know the documents will be disclosed in any form. The defense attorney cited earlier outlined the problems of attempting to redact private information from SSOSA evaluations.
Given the specificity and range of highly personal, sensitive information contained within the psychosexual evaluation, it is imperative that the evaluation remain unavailable for public dissemination. . . . Furthermore, all of the information contained within the document is highly sensitive. ... It would be impossible to effectively redact a psychosexual evaluation so that the personal information is not made available for public dissemination, as it would require virtually all of the [evaluation] to be redacted.
CP at 112-13. The deputy prosecutor in the Lerud case agreed that redacting a SSOSA evaluation would not encourage defendants to submit to such an evaluation because many would not be willing to leave the redaction decision up to the prosecutor trying to convict them.
¶86 I believe that both documents at issue fall in their entirety into the exemption for investigative records whose nondisclosure is essential to effective law enforcement, if not to protect personal privacy rights. In an amicus curiae brief, the Washington Coalition for Open Government argues for the disclosure of redacted documents in this case, asserting that blanket barriers imposed by an agency to a records request interfere with the right of the people to access information so as to monitor the agencies that serve them. It is difficult to see how the public disclosure of a *434SSOSA evaluation will assist in the monitoring of any public agency. The SSOSA evaluation consists of personal and private information. While an evaluation’s ultimate conclusion may be a matter of public interest, the underlying details are not, and the evaluation should not be subject to disclosure even with redactions, particularly where sealed by court order.
¶87 Accordingly, I would affirm the trial court on all counts and deny Koenig any recovery.
After modification, further reconsideration denied July 27, 2010.
Review granted at 170 Wn.2d 1020 (2011).

 State v. Lerud, No. 00-1-00336-0 (Thurston County Super. Ct., Wash. Feb. 26,2008). The therapist does not so state in his declaration, but Thurston County describes him *428as conducting the SSOSA evaluation for Lerud in its brief, and Koenig does not dispute that description.


 If the court imposes the SSOSA alternative, it will typically do so while citing the SSOSA evaluation recommendation as support for the alternative. We do not have the Lerud sentencing transcript and thus do not know whether that recommendation has already been made public.